Case 3:19-cv-00296-BJB-RSE Document 85-9 Filed 09/03/19 Page 1 of 4 PageID #: 474




                         Exhibit 9
Case 3:19-cv-00296-BJB-RSE Document 85-9 Filed 09/03/19 Page 2 of 4 PageID #: 475




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  GRACE HALL, et al.
  Individually and on                                    Case No. 3:19-cv-00296-JHM-RSE
  behalf of all others similarly situated,
                                                         JURY TRIAL DEMANDED
                       Plaintiffs,
                                                         COLLECTIVE ACTION PURSUANT
          v.                                             TO 29 U.S.C. § 216(B)

  GANNETT CO. INC.,                                      CLASS ACTION PURSUANT TO FED. R.
                                                         CIV. P. 23
                       Defendant.




                            DECLARATION OF AURELLIA S. OATES



 I, Aurellia S. Oates, being of sound mind and over the age of 18, make the following declaration:

        1.     My name is Aurellia S. Oates and the facts contained in this declaration are within my
 personal knowledge and are true and correct.

         2.     I was employed by Gannett Co. Inc. (“Gannett”), from approximately May of 2018,
 until October 2018, at a call center located in Louisville, Kentucky.

         3.       I worked with several hundreds of other Gannett hourly Call-Center Employees at the
 Louisville call center. Though there are several different divisions that Gannett employees work on,
 we all followed the same policies and procedures, as set by Gannett.

        4.      I was employed by Gannett as a Technical Customer Care Representative. As a
 Technical Customer Care Representative, it was my responsibility to receive inbound calls made by
 Gannett’s clients. I would help customers set up services, alter their current service, cancel service,
 and correct missed deliveries.

          5.     My job and my coworkers’ jobs (“Call-Center Employees”) were substantially similar,
 regardless of our specific job title, we all attended the same orientation together and we were all taught
 the same policies and procedures for logging into the computer, opening our programs, and clocking
 in for the day.

        6.     Gannett required me to arrive early every day. It was Gannett’s policy that all Call-
 Center Employees arrive before their shift started so they would have enough time to get their
 computer systems up and running so they could be “call ready” at shift start. The trainers and
Case 3:19-cv-00296-BJB-RSE Document 85-9 Filed 09/03/19 Page 3 of 4 PageID #: 476




 managers at Gannett made sure that all Call-Center Employees knew they needed to arrive early, log
 into their computer, bring open their programs, check their emails, and only after all that had been
 done then clock in exactly at their shift start time.

         7.       Gannett strictly enforced its policy that Call-Center Employees cannot clock in until
 they are “call ready.” Managers reminded us almost daily that we are not allowed to clock in until we
 are both “call ready” and it is our official shift start time.

         8.      Adherence is a key-performance-indicator used to evaluate Call-Center Employees. If
 your adherence is bad, you could receive write ups or even be terminated. If your adherence is good,
 you can be considered for promotions, pay increases, and bonuses. Adherence indicates a Call-Center
 Employees’ timeliness. Clocking in before your shift start time, clocking in after your shift start time,
 or clocking in and not taking calls immediately can all decrease your adherence level. Because you
 needed to clock in and take calls exactly at shift start it was important to come in early enough to have
 time to get “call ready” and check your emails prior to shift start.

          9.      In order to be “call ready” I had to perform a series of functions on the computer that
 took a long time due to the computer running slowly and crashing often. First, I would have to turn
 on the computer, if I was working the morning shift. Then I would have to log in by entering in my
 username and password. After entering in my information, it would take anywhere from three (3) to
 five (5) minutes for the computer to open to desktop. After getting to the desktop, I then had to open
 and log into each of my programs. Opening and logging into each program took approximately six (6)
 to thirteen (13) minutes altogether. After opening my programs, I then needed to check and respond
 to emails. Because of our call volume there was rarely any time to check emails during the day, so our
 managers told us that we needed to review our emails before our shift start. Only after ensuring that
 each program was open and running, checking our emails, and waiting for our shift start time could a
 Call-Center Employee be considered “call ready” and allowed to clock in. However, this process could
 take longer due to system crashes as Gannett’s computers were very unstable and the programs we
 used were also very unstable. I experienced system crashes during my log in procedures on average
 once a week. When the system crashes you have to reboot the computer and completely restart the
 log in process.

         10.    Though I arrived early every day to complete tasks necessary to the performance of
 my job as a Call-Center Employee I was not paid for this time. I was not allowed to clock-in until I
 had completed the computer boot up process, signed in, had all of my programs running, checked my
 emails, and waited for my official shift start time.

        11.     Gannett knew when I arrived at work every day because I was required to swipe my
 badge card to access my building, and to access the production floor where I worked. Gannett also
 knew when I began the process of preparing my computer because they tracked our keystrokes to
 make sure that we remained on task during the workday. I also used a log-in ID and password to
 access my computer.

         12.    I was scheduled to and did work around forty hours each workweek. However, in
 addition to my scheduled work time, I often worked an additional one to three hours each week
 performing tasks benefitting Gannett that were a necessary and indispensable part of my job duties,
 logging into and starting up my computer, getting my programs up and running, and checking my
Case 3:19-cv-00296-BJB-RSE Document 85-9 Filed 09/03/19 Page 4 of 4 PageID #: 477




 emails. Gannett generally did not like for Call Center Employees to accrue unauthorized overtime. If
 an employee accrued unauthorized overtime, they could be disciplined. Overtime was only allowed
 when it was authorized such as when Gannett had mandatory overtime.

         13.     I was paid by the hour. My hourly rate was approximately $13.50. My shifts varied
 greatly during my employment with Gannett and I did not have one set schedule.

        14.    Though I regularly worked an additional one to three hours each week in addition to
 my scheduled hours, I was not paid for the additional time where I worked off-the-clock on behalf of
 Gannett.

        15.       Gannett’s corporate policies and procedures applied to all Call-Center Employees at
 the Louisville call center and at the other Gannett call centers across the country. I know this because
 Gannett regularly made it clear that its policies, such as adherence, were made at the corporate level
 and that strict compliance with its policies was critical.

        16.      Based on my conversations with other Call-Center Employees and my personal
 observations, I know that other Call-Center Employees were required to work off the clock just as I
 did. They were subject to the same corporate policies as I was that required them to log in to their
 computers before their shifts had started.

        17.     Based on my conversations with other Call-Center Employees, I believe that they
 would be interested to learn that they may recover unpaid wages and overtime from Gannett and
 would want to join this lawsuit.

          18.    I declare under penalty of perjury and pursuant to 28 U.S.C. § 1746 that the foregoing
 is true and correct.

               Aug 21, 2019
 Executed on: _______________________
                                                        Aurellia Oates (Aug 21, 2019)
                                                        AURELLIA S. OATES
